DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 28 March 2022 has been entered in full.  Claim 54 is amended.  Claims 1-53 and 55 are cancelled.  Claims 57-69 are added.
Claims 54 and 56-69 are under consideration in the instant application.

Withdrawn Objections and/or Rejections
1.	The objections to claims 43 and 55 as set forth at pages 2-3 of the previous Office Action of 05 October 2021 are withdrawn in view of the cancelled claims (28 March 2022).
2.	The rejection of claims 40-46 and 48-53 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,662,235 as set forth at pages 4-6 of the previous Office Action of 05 October 2021 is withdrawn in view of the cancelled claims (28 March 2022).
3.	The rejection of claims 40-46 and 48-53 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,072,663 in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84), Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983), Kloti, A. (U.S. Patent 6,399,857) Lewin, B. (Genes IV, Oxford: Oxford University Press, 1990; pages 118-120), and Jain et al. (Pharmacol Res 32: 3526-3540, 2015) as set forth at pages 6-10 of the previous Office Action of 05 October 2021 is withdrawn in view of the amended and cancelled claims (28 March 2022).
4.	The provisional rejection of claims 40-46 and 48-53 on the ground of nonstatutory double patenting as being unpatentable over claims 35-42 of copending Application No. 17/303,425 in in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84), Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983), Kloti, A. (U.S. Patent 6,399,857) Lewin, B. (Genes IV, Oxford: Oxford University Press, 1990; pages 118-120), and Jain et al. (Pharmacol Res 32: 3526-3540, 2015) as set forth at pages 10-13 of the previous Office Action of 05 October 2021 is withdrawn in view of the amended and cancelled claims (28 March 2022).
5.	The rejection of claims 40-56 under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg et al. (US 2015/0104808) as set forth at pages 13-15 of the previous Office Action of 05 October 2021 is withdrawn in view of the amended and cancelled claims (28 March 2022).  Goldberg et al. does not teach methods of treating cancer expressing EGFR/c-Met comprising administering a protein comprising the amino acid sequence of any one of SEQ ID NOs: 266-273.

Claim Objections
6.	Claims 56 and 62 are objected to because of the following informalities:  
6a.	Claim 62 uses the acronym “FN3” without first defining what it represents. While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym and/or in each independent claim.
6b.	In claim 56, line 4, the phrase “ovarian cancer,” should be deleted because it is also recited in line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 64-69 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 64-69 are directed to a method of treating cancer expressing EGFR and/or c-Met in a subject, comprising administering a protein that has an amino acid sequence of SEQ ID NO: 266-271, respectively.  Claim 54, from which claims 64-69 depend, requires that the protein comprises the amino acid sequence of any one of SEQ ID NOs: 266-273, wherein the protein has at least one cysteine substitution at a position that corresponds to a position selected from the group consisting of residues 6, 8, 10, 11, 14, 15, 16, 20, 30, 34, 38, 40, 41, 45, 47, 48, 53, 54, 59, 60, 62, 64, 70, 88, 89, 90, 91, and 93 of the amino acid sequence of SEQ ID NO: 27.  The specification of the instant application teaches that the bispecific EGFR/c-Met FN3 domain containing molecule comprises the first FN3 domain comprising an amino acid sequence at least 87% identical to the amino acid sequence of SEQ ID NO: 27, and the second FN3 domain comprising an amino acid sequence at least 83% identical to the amino acid sequence of SEQ ID NO: 41 (page 34, lines 1-5).  The specification also discloses that variants of the bispecific EGFR/c-Met FN3 domain containing molecules are within the scope of the invention (page 35, lines 3 through the end of the page).  In view of the teachings of the specification, the Examiner has broadly interpreted the phrase “an amino acid sequence” in claims 64-69 as encompassing an infinite number proteins with any number of deletions, substitutions, or additions (in addition to the cysteine mutations).  Thus, the proteins encompassed in claims 64-69 are broader than the proteins of claim 54 and claims 64-69 fail to further limit the subject matter of claim 54.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 54 and 56-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,662,235. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are recites a protein comprising an EGFR binding FN3 domain protein substituted with at least one cysteine residue.
	Claim 54 of the instant application is directed to a method of treating cancer expressing epidermal growth factor receptor (EGFR) and/or c-Met in a subject, the method comprising administering a protein comprising the amino acid sequence of any one of SEQ ID NOs: 266-273, wherein the protein has at least one cysteine substitution at a position that corresponds to a position selected from the group consisting of residues 6, 8, 10, 11, 14, 15, 16, 20, 30, 34, 38, 40, 41, 45, 47, 48, 53, 54, 59, 60, 62, 64, 70, 88, 89, 90, 91, and 93 of the amino acid sequence of SEQ ID NO: 27.
	Meanwhile, claim 1 of the ‘235 patent recites a protein comprising an amino acid sequence of any one of SEQ ID NOs: 266-273, wherein the protein has at least one cysteine substitution at a position that corresponds to a position selected from the group consisting of residues 6, 8, 10, 11, 14, 15, 16, 20, 30, 34, 38, 40, 41, 45, 47, 48, 53, 54, 59, 60, 62, 64, 70, 88, 89, 90, 91, and 93 of the amino acid sequence of SEQ ID NO: 27.  It is noted that the protein amino acid sequences (and cysteine substitution positions) recited in the instant claims are 100% identical to the amino acid sequences (and cysteine substitution positions) recited in the ‘235 patent claims. 
	Claim 57 of the instant application and claim 2 of the ‘235 patent recite that the protein is chemically conjugated to a thiol-reactive agent.  Claim 58 of the instant application and claim 3 of the ‘235 patent recite that the thiol-reactive agent is a maleimide moiety.  Claim 59 of the instant application and claim 4 of the ‘235 patent recite that the maleimide moiety is selected from the group consisting of NEM, PEG24-maleimide, fluorescein maleimide, MMAE, and MMAF.  Claims 60 and 61 of the instant application and claims 5 and 6 of the ‘235 patent recite the protein further comprises a half-life extending moiety, wherein the half-life extending moiety is CD8 binding molecule, albumin, an albumin variant, an albumin binding molecule, a polyethylene glycol (PEG), CD8, CD8 variant, or at least a portion of an Fc region of an immunoglobulin.  Instant claim 62 and claim 7 of the ‘235 patent recite that the albumin binding molecule is an albumin binding FN3 domain.  Claim 63 of the instant application and claim 8 of the ‘235 patent recite that the protein further comprises the amino acid sequence of SEQ ID NO: 274.
Although the claims of the instant application are directed to a method of treating cancer expressing EGFR and/or c-Met in a subject, (and the ‘235 patent claims are directed to a product), the specification of the ‘235 patent teaches the bispecific EGFR/c-Met FN3 domain containing molecule of the invention may be used for the treatment of tumors, including cancers and benign tumors (column 30, lines 10-12).  The patent continues to disclose cancers that are amenable to treatment include those that overexpress EGFR and/or c-Met (column 30, lines 12-15).  Exemplary cancers that are amenable to treatment include epithelial cell cancers, breast cancer, ovarian cancer, lung cancer, non-small cell lung cancer (NSCLC), lung adenocarcinoma, colorectal cancer, anal cancer, prostate cancer, kidney cancer, bladder cancer, head and neck cancer, pancreatic cancer, skin cancer, oral cancer, esophageal cancer, vaginal cancer, cervical cancer, cancer of the spleen, testicular cancer, gastric cancer, cancer of the thymus, colon cancer, thyroid cancer, liver cancer, or sporadic or hereditary papillary renal carcinoma (PRCC) (column 30, lines 15-51).  “Obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound” (Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company, 611 F.3d 1381, 1387 95 USPQ2d 1797 (Fed. Cir. 2010); 611 F.3d at 1386). 
Applicant is also reminded that MPEP § 804.01 indicates that “"[t]he third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent”. Additionally, the U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). (see also MPEP § 804.01). The instant application is a continuation of application 15/629,090 (now U.S. Patent 10,662,235). In other words, the instant application is not a divisional application of the prior application, and thus, prohibition against nonstatutory double patenting under 35 U.S.C. 121 does not apply.
The instant claims are rejected under the doctrine of nonstatutory obviousness-type double patenting, (see MPEP § 804 - § 804.03). Applicant may overcome the rejection by the filing of a terminal disclaimer under 37 CFR 1.321(c).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 64-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 64 recites a method of treating cancer expressing EGFR and/or c-Met comprising administering a protein, wherein the protein has an amino acid sequence of SEQ ID NO: 266.  Claim 65 recites a method of treating cancer expressing EGFR and/or c-Met comprising administering a protein, wherein the protein has an amino acid sequence of SEQ ID NO: 267.  Claim 66 recites a method of treating cancer expressing EGFR and/or c-Met comprising administering a protein, wherein the protein has an amino acid sequence of SEQ ID NO: 268.  Claim 67 recites a method of treating cancer expressing EGFR and/or c-Met comprising administering a protein, wherein the protein has an amino acid sequence of SEQ ID NO: 269.
Claim 68 recites a method of treating cancer expressing EGFR and/or c-Met comprising administering a protein, wherein the protein has an amino acid sequence of SEQ ID NO: 270.
Claim 69 recites a method of treating cancer expressing EGFR and/or c-Met comprising administering a protein, wherein the protein has an amino acid sequence of SEQ ID NO: 271.
The specification of the instant application teaches that the bispecific EGFR/c-Met FN3 domain containing molecule comprises the first FN3 domain comprising an amino acid sequence at least 87% identical to the amino acid sequence of SEQ ID NO: 27, and the second FN3 domain comprising an amino acid sequence at least 83% identical to the amino acid sequence of SEQ ID NO: 41 (page 34, lines 1-5).  The specification also discloses that variants of the bispecific EGFR/c-Met FN3 domain containing molecules are within the scope of the invention (page 35, lines 3 through the end of the page). Therefore, in view of the teachings of the specification, the Examiner has broadly interpreted the phrase “an amino acid sequence” in claims 64-69 as encompassing an infinite number proteins with any number of deletions, substitutions, or additions (in addition to the cysteine mutations as recited in claim 54).  However, the specification does not teach the administration of all possible amino acid sequence variants of SEQ ID NOs: 266-271 to treat cancer expressing EGFR and/or c-Met.  The specification also does not teach functional or structural characteristics of the bispecific EGFR/c-Met domain amino acid variants encompassed by the claims. 
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof. In the instant case, the only factors present in the claims are (i) a structural characteristic of a protein that has an amino acid sequence (of SEQ ID NO: 266-271) and (ii) a functional characteristic of treating cancer expressing EGFR and/or c-Met.  There is no identification of any particular sequence or structure of the bispecific protein amino acid sequences of SEQ ID NOs: 266-271 that must be conserved in order to provide the required function of treating cancer expressing EGFR and/or c-Met.  Thus, claims 64-69 are drawn to the administration of a genus of bispecific protein variant amino acid sequences. 
The instant specification fails to disclose and there is no art-recognized correlation between the structure of bispecific EGFR/c-Met amino acid sequence variants of SEQ ID NOs: 266-271 and the function of treating cancer expressing EGFR and/or c-Met (other than a protein comprising the amino acid sequence of any one of SEQ ID NOs: 266-273, wherein the protein has at least one cysteine substitution at a position that corresponds to a position selected from the group consisting of residues 6, 8, 10, 11, 14, 15, 16, 20, 30, 34, 38, 40, 41, 45, 47, 48, 53, 54, 59, 60, 62, 64, 70, 88, 89, 90, 91, and 93 of the amino acid sequence of SEQ ID NO: 27).  In other words, the specification does not teach the structures which result in bispecific protein amino acid sequence variants with the required characteristics. The description of the amino acid sequences of SEQ ID NOs: 266-271 is not adequate written description of an entire genus of amino acid sequence variants that have cancer treatment activity.  For example, the art recognizes that protein function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133; Bork et al., 1996, Trends in Genetics 12:425-427). See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Indeed, Tokuriki et al. conclude that “a more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation” (see page 602, left column, 2nd paragraph). Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (PNAS USA 101(25):9205-10, 2004), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  Fenton et al. supra, also acknowledge this (see abstract).   
Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358). An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117). See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116). A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566). In the instant application, the skilled artisan cannot envision the detailed chemical structure of a bispecific protein variant that has an amino acid sequence of SEQ ID NO: 266-271 that treats cancer expressing EGFR and/or c-Met of the encompassed claims, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The specific variant is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, a method of administering (i) a protein comprising the amino acid sequence of SEQ ID NO: 266-271 or (ii) a protein comprising the amino acid sequence of any one of SEQ ID NOs: 266-273, wherein the protein has at least one cysteine substitution at a position that corresponds to a position selected from the group consisting of residues 6, 8, 10, 11, 14, 15, 16, 20, 30, 34, 38, 40, 41, 45, 47, 48, 53, 54, 59, 60, 62, 64, 70, 88, 89, 90, 91, and 93 of the amino acid sequence of SEQ ID NO: 27, but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).
10.	Claims 64-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer expressing EGFR and/or c-Met in a subject comprising administering (i) a protein comprising the amino acid sequence of any one of SEQ ID NOs: 266-273, wherein the protein has at least one cysteine at a position that corresponds to a position selected from the group consisting of residues 6, 8, 10, 11, 14, 15, 16, 20, 30, 34, 38, 40, 41, 45, 47, 48, 53, 54, 59, 60, 62, 64, 70, 88, 89, 90, 91, and 93 of the amino acid sequence of SEQ ID NO: 27 or (ii) a protein that has the amino acid sequence of SEQ ID NO: 266-271, does not reasonably provide enablement for a method of treating cancer expressing EGFR and/or c-Met in a subject comprising administering a protein, wherein the protein has an amino acid sequence of SEQ ID NO: 266-271.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 64 recites a method of treating cancer expressing EGFR and/or c-Met comprising administering a protein, wherein the protein has an amino acid sequence of SEQ ID NO: 266.  Claim 65 recites a method of treating cancer expressing EGFR and/or c-Met comprising administering a protein, wherein the protein has an amino acid sequence of SEQ ID NO: 267.  Claim 66 recites a method of treating cancer expressing EGFR and/or c-Met comprising administering a protein, wherein the protein has an amino acid sequence of SEQ ID NO: 268.  Claim 67 recites a method of treating cancer expressing EGFR and/or c-Met comprising administering a protein, wherein the protein has an amino acid sequence of SEQ ID NO: 269.
Claim 68 recites a method of treating cancer expressing EGFR and/or c-Met comprising administering a protein, wherein the protein has an amino acid sequence of SEQ ID NO: 270.
Claim 69 recites a method of treating cancer expressing EGFR and/or c-Met comprising administering a protein, wherein the protein has an amino acid sequence of SEQ ID NO: 271.
The specification of the instant application teaches that the bispecific EGFR/c-Met FN3 domain containing molecule comprises the first FN3 domain comprising an amino acid sequence at least 87% identical to the amino acid sequence of SEQ ID NO: 27, and the second FN3 domain comprising an amino acid sequence at least 83% identical to the amino acid sequence of SEQ ID NO: 41 (page 34, lines 1-5).  The specification also discloses that variants of the bispecific EGFR/c-Met FN3 domain containing molecules are within the scope of the invention (page 35, lines 3 through the end of the page). Therefore, in view of the teachings of the specification, the Examiner has broadly interpreted the phrase “an amino acid sequence” in claims 64-69 as encompassing an infinite number proteins with any number of deletions, substitutions, or additions (in addition to the cysteine mutations).  However, the specification does not teach the administration of all possible amino acid sequence variants of SEQ ID NOs: 266-271 to treat cancer expressing EGFR and/or c-Met.  The specification also does not teach functional or structural characteristics of the bispecific EGFR/c-Met domain amino acid variants encompassed by the claims. 
There are no methods or working examples in the specification that indicate all possible EGFR/c-Met domain molecule variants treat cancer expressing EGFR and/or c-Met in a subject (other than a protein comprising the amino acid sequence of any one of SEQ ID NOs: 266-273, wherein the protein has at least one cysteine substitution at a position that corresponds to a position selected from the group consisting of residues 6, 8, 10, 11, 14, 15, 16, 20, 30, 34, 38, 40, 41, 45, 47, 48, 53, 54, 59, 60, 62, 64, 70, 88, 89, 90, 91, and 93 of the amino acid sequence of SEQ ID NO: 27). A large quantity of experimentation would be required of the skilled artisan to generate an EGFR/c-Met domain protein comprising any variations (other than those recited in claim 54) and screen such for treating cancer that expresses EGFR/c-Met.  Such experimentation is considered an undue.  Additionally, one skilled in the art would not be able to predict that the bispecific molecule with any number of variations to the amino acid sequences of SEQ ID NOs: 266-271 (besides cysteines at residues 6, 8, 10, 11, 14, 15, 16, 20, 30, 34, 38, 40, 41, 45, 47, 48, 53, 54, 59, 60, 62, 64, 70, 88, 89, 90, 91, and 93) would have the desired functional activity of treating cancer expressing EGFR and/or c-Met.
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein, the positions within the protein’s sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. Particular regions may also be critical determinants of antigenicity. These regions can tolerate only relatively conservative substitutions or no substitutions (see Wells, 1990, Biochemistry 29:8509-8517; Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 492-495).  See also Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), who teach that mutations are generally destabilizing.  For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.”  Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein.  Indeed, Tokuriki et al. conclude that “a more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation” (see page 602, left column, 2nd paragraph).  Thus, one skilled in the art would face serious challenges due to the lack of predictability with regard to the effects of mutation on protein function in vivo.  
Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the EGFR/c-Met bispecific protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions.  Although the specification outlines art-recognized procedures for producing and screening for active muteins (page 35), this is not adequate guidance as to the nature of active derivatives that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity.  The art recognizes that function cannot be predicted from structure alone (Bork, 2000, Genome Research 10:398-400; Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2; Doerks et al., 1998, Trends in Genetics 14:248-250; Smith et al., 1997, Nature Biotechnology 15:1222-1223; Brenner, 1999, Trends in Genetics 15:132-133; Bork et al., 1996, Trends in Genetics 12:425-427).  Fenton et al. (Medicinal Chemistry Research 29:1133-1146, 2020) also state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (PNAS USA 101(25):9205-10, 2004), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  Fenton et al. supra, also acknowledge this (see abstract).   
Due to the large quantity of experimentation necessary to generate the infinite number of bispecific variants recited in the claims and screen such for the desired functional activity of treating cancer expressing EGFR/c-Met; the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity; the absence of working examples directed to same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.  (Please note that this issue could be overcome by amending claims 64-69 to recite, for example, “wherein the protein has the amino acid sequence of…”.)

Conclusion
Claims 54 and 56-69 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
28 June 2022



/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647